Case 2:06-CV-02163-ES-I\/|F Document 245 Filed 10/26/18 Page 1 of 6 Page|D: 4108

Stephen L. Dreyfuss, Esq.

Matthew E. Moloshok, Esq.

HELLRING LINDEMAN GOLDSTEIN & SIEGAL LLP
One Galeway Cemer

Newark, New Jersey 07102-5386

Telephone: (973) 621 -9020

Facsimile: (973) 621-7406

FOLEY BEZEK BEHLE & CURTIS, LLP
Peler J. Bezek, Esq. (admitled pro hac vice)
Robert A. Curlis, Esq. (admicted pro hac vice)
J. Paul Gignac, Esq. (admitted pro hac vice)
15 Wesl Carrillo Street

Santa Barbara, Calil`omia 93 lOl

Telephone: (805) 962-9495

Facsimile: (805) 962-0072

Court~Appointed Clnss Counscl

UNITED STATES DlSTRICT COURT
DISTRICT OF NEW JERSEY

RALPH DEMMICK, on behalf ol` himself and Civ. Act. No. 06-2163
all others similarly situated', DONALD
BARTH, on behalf of himself and all olhers
similarly situated,

Plaintiffs,
V.

CELLCO PARTNERSHIP, a Dcla\varc
General Partnership doing business as Verizon
Wireless; and DOES l through IO,

Del`endant.

 

 

 

ORDER APPROVING PLAN FOR
DISTRIBU'I'ION OF THE RESIDUAL SETTLEMENT FUND

 

Case 2:06-CV-02163-ES-I\/|F Document 245 Filed 10/26/18 Page 2 of 6 Page|D: 4109

The Court, having reviewed the Motion for Order Approving Plan for Distribution o|` the
Residual Settlement Fund as supported by the Staiement of Recommendation by Class Coiinsel,
the Declaration of Jenny E. Shawver and the Declaration ot` .l. Paul Gignac, and finding the Plan
for Distribution of the Residual Settlement Fund to be fair, reasonable, and iri the best interests of
the Settlement Class Members (as defined herein, in the Settlement Agreement, in thc
Preliminary Approva| Order, and in the Final Approval Order in this case), hereby ORDERS,
ADJUDGES, and DECRF.ES as follows:

DEFINED TERMS

l. “Settlement Classes" consist of: (a) the FSP Settlement Class as defined in the
Settlement Agrecment, as defined and certified in the Preliminary Approval Order, and as
designed and certified in the Final Approval Order; and (b) the ln-Network Settlement Class as
defined in the Settlement Agreement, as defined and certified in the l’reliminary Approval Order,
and as designed and certified in the Finai Approval Order.

2. “Settlement Class Members” rel`crs to the members of the FSP Settlement Class
and/or the In-Network Settlement Class.

3. “Settlernent Administrator" refers to KCC, LLC, the court-appointed settlement
administrator in this action.

4. “Rcsidual Cash Fund” refers to the $4,443,089.88 in cash that remains in the
Qualif`ied Settlement Fund (“QSF") that is being administered by the Settlement Administrator in
this action and that is comprised primarin of $4,411,366.33 in checks that were never cashed by
Settlement Class Members in connection with thc distribution of the original Settlement Fund
because they were either returned to the Settlement Administrator undeliverable or not cashed by

the Settlement Class Members within ninety (90) days of the date of distribution ns required by

Case 2:O6-CV-O2163-ES-I\/|F Document 245 Filed 10/26/18 Page 3 of 6 Page|D: 4110

paragraph 16 of the Court's Order Approving Plan of Allocation and Distribution of Settlement
Fund (Doc. 184) (tlie “Settlement Allocation/Distribution Order”).

5. “Residual Calling Units Fund" refers to: (a) 20,298 Ple that were mailed to
members of the In-Network Settlement Class and that were returned to the Settlement
Administrator as undelivcrable and, thcrefore, deemed to have been forfeited by those members
of the ln-Network Settlement Class under paragraph 17 of the Settlement Allocation/Distribution
Order; and (b) 3193,693.20 in calling units that could not be distributed to the members of the
ln-Network Settlement Class due to the rounding that took place in determining the equal
amount of calling units to be allocated to each member of the In~Network Settlement Class.

6. “Residual Settlement Fund” refers to the Residual Cash Fund and the Residual
Calling Units Fund, togetherl

COURT ORDERED DISBURSEMENTS

7. The Settlement Administrator shall make the following disbursements from the
Residual Cash Fund:

a. $399,6]0.42 in fees and expenses incurred or to be incurred by the
Settlement Administrator for settlement administration services performed or to be performed in
connection with the distribution of the Residual Cash Fund.

8. The amount remaining after the disbursement in paragraph 7 above shall be
referred to as the “Net Residual Cash Fund".

IDENTIFICATION OF SETTLEMENT CLASS MEMBERS ELIGIBLE TO RECEIVE A
DISTRIBUTION FROM THE NET RESIDUAL CASH FUND

9. The Settlement Administrator shall prepare a list identifying each member of the

Settlement Classes who was paid a cash benefit (by check or bill credit) under the Settlement.

Case 2:O6-CV-O2163-ES-I\/|F Document 245 Filed 10/26/18 Page 4 of 6 Page|D: 4111

lO. The Settlement Administrator will then remove from that list any member of the
Settlement Classes who:
a. Did not cash a settlement check that was mailed to him/her; or
b. Did not receive a settlement check that was mailed to him/her because thc
check was returned “undeliverable” and the Settlement Administrator was unable to ascertain a
forwarding address for the settlement class member.
ll. The list that results from the work of the Settlement Administrator under
paragraphs 9 and 10 above shall be referred to as the Residual Cash Fund Class Member List.

CALCULATION AND DISTRIBUTION OF RESIDUAL CASH AMOUNT
TO PERSONS ON THE RESlDUAL CASH FUNI_) CLASS MEMBER LIST

12. The Settlement Administrator shall calculate the amount of the residual cash
payment to be paid to each person listed on the Residual Cash Fund Class Member List by
dividing thc Net Residual Cash Fund under paragraph 8 above by the total number of persons
listed on the Residual Cash Fund Class Member List. The Settlement Administrator shall then
make a residual cash payment (by check or bill credit in accordance with paragraphs 13 and 14
below) in an equal amount to each person listed on Residual Cash Fund Class Member List.

13. For all persons listed on Residual Cash Fund Class Member List who are still
“Distribution Customers” as defined in the Settlement Agreement (i'.e. current Verizon Wireless
customers), the residual cash payment shall be paid to them by Vcrizon Wireless by means of a
bill credit, in accordance with the procedures set forth in Article IV.3 of the Settlement
Agreement.

14. For all persons listed on Residual Cash Fund Class Member List who are not
Distn'bution Customers as defined in the Settlement Agreement (i'.e. former customers of

Verizon Wire[ess), the residual cash payment shall be paid to them by the Settlement

Case 2:O6-CV-O2163-ES-I\/|F Document 245 Filed 10/26/18 Page 5 of 6 Page|D: 4112

Administrator by means of a check mailed to the last known mailing address of each such

person.

DONATION OF PINS lN THE RESIDUAL CALLING UNITS FUND TO ONE OR
MORE CHARITABLE ORGANIZAT[ONS

15. Because the number of members of the In-Network Settlement Class far exceeds
the number of Fle available for distribution in the Residual Calling Units Fund and because the
expense of reissuing the PINs in smaller denominations in order to ensure that each member of
the ln-Network Settlement Class receives an equal share of the calling units in the Residual
Calling Units Fund is cost prohibitive, Class Counsel shall make their best efforts to locate one
or more charitable organizations that are willing to accept some or all of the Ple and to use
them in a manner that is beneficial to the individuals whose needs are served by those charitable
organizations

RE'I'URNED AND/OR UNCASHED RES!DUAL CASH FUND PAYMENTS

16. In order to encourage every person listed on the Residual Cash Fund Class
Member List who receives a residual cash payment in the form ol` a check to promptly cash the
check, each such check shall bear the following notation: “CASH THIS CHECK PROMPTLY.
IT lS VOID lF NO'I` CASHED BY 90 DA‘(S AFTER THE DISTRIBUTION DATE.”

17. Any check issued to a person listed on the Residual Cash Fund Class Member List
that is returned to the Settlement Administrator as undeliverable or that is not cashed by that
person within ninety (90) days of the date of issuance of the check shall be deemed to have been
forfeited by that person.

DONATION OF UNDIS'I'RIBUTEP RESIDUAL CASH FUND
18. Any amount of the Residual Cash Fund that is not distributed to persons listed on

the Residual Cash Fund Class Member List shall bc donated in equal shares to The Teddy Bear

Case 2:06-CV-02163-ES-I\/|F Document 245 Filed 10/26/18 Page 6 of 6 Page|D: 4113

Cancer Foundation and 'l`he Drcam Foundation including, but limited to: (a) the amount of all
checks deemed to be forfeited under paragraph l7 above; (b) any amount that is unspent by the
Settlement Administrator from the disbursement authorized under paragraph 7.a. abovc; (c) any
amount that could not be distributed because it amounted to less than one cent for each of the
persons listed on the Residual Cash Fund Class Member List; and (d) any interest earned by the

thlii`ied Settlement Fund after the date of distribution of the Residual Cash Fund.

l'l` IS SO ORDERED.

Dated: é§é é;(/" 26 !M

 

